DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 7/26/2021, with respect to the rejection(s) of claim(s) 1, 4-6, 10, 16 and 18 under 35 USC 102(a)(2) by Roussos (4,510,922) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of a new interpretation of the reference of Roussos (4,510,922) in view of the understanding of the “spud” as being defined by Dictionary.com (dictionary - Google Search) as being a short length of pipe that is used to connect two components or that takes the form of a projection from a fitting to which a pipe may be screwed.  Element (50) of Roussos which was previously interpreted as being one of the elements of the stratifier (previously cited as being the combined elements of 50 & 70), is now being interpreted as the spud while the stratifier is solely being interpreted as element (70).  In this way the limitation of the stratifier (70) being located at least partially within the hot water return spud (50) as claimed, is now properly met by the prior art reference.  Element (50) of Roussos is being interpreted as meeting the limitation of the applicants claimed invention in view of the definition of a spud since element 50 is a short length pipe that connects the heating circuit return (48) to the stratifier (70).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4-6, 10, 16 and 18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Roussos (4,510,922).  Roussos discloses a tank type water heater (20) including a tank (22) for storage of water, the tank including a top (32), a bottom (28), and a hot water return spud (50) communicating with a top portion of the water tank (SEE Figure 1), a heating circuit (SEE the structure outside of the tank in Figure 1) including a heat engine (46) outside of the tank, a heating circuit outlet (40) communicating between the bottom of the tank and the heat engine for delivery of water to be heated from the tank bottom to the heat engine, and a heating circuit return (48) including the hot water return spud (50) and communicating between the heat engine and tank for return of water heated by the heat engine (SEE column 3, lines 24-28) to the tank through the hot water return spud and a stratifier (70) located at least partially by way of the pipe 70, SEE column 3, lines 42-46 and lines 57-59). In re claim 16, Roussos further discloses passing the heated water through a stratifier (50, 70) to introduce the heated water into the top portion of the tank in a diffuse fashion to minimize mixing with water in the tank (SEE column 3, lines 42-46). In re claim 18, Roussos discloses that the vertical stratifier (50, 70) includes a plurality of holes (77) having horizontal axes such that heated water is introduced into the top portion of the tank horizontally through the holes (SEE column 4, lines 29-36).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 2, 3, 14, 15, 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roussos (4,510,922) in view of Ramani (2011/0094706) as evidenced by Hall et al (6,976,802). Roussos discloses the applicants primary inventive concept as stated above including a water tank with an external heating engine in which fluid is circulated between the tank and the heating engine and further includes a stratifier (70) with a plurality of holes for delivering water heated by the heating engine back to the tank, however does not particularly disclose that the fluid flow is laminar with a Reynolds number less than 500. Ramani teaches a similar thermal tank (SEE Figure 1) including a tube (27) with aperture that is sized and arranged (SEE [0027]) so that the resultant flow which is received from a heat engine (SEE [0048]) can be distributed into the stratification chamber at a substantially laminar flow (SEE [0060]) which it is known in the art and evidenced by Hall et al in column 24, lines 7-19 as being characterized in terms of Reynolds number. It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which the subject matter pertains to have modified the dimensions of the holes and tube of stratifier (70) of Roussos to encourage laminar flow as it was known in the art and taught by Ramani including having a Reynolds number of less than 500 for the purpose of avoiding energy losses typically caused by turbulent flow entering the tank. In re claims 3, 15 and 17, Roussos as modified by Ramani results in a fluid flow of heated water through a stratifier (taught by Roussos) into the top portion of the tank as laminar flow.

Claims 7-9 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roussos.  Roussos teaches in Figures 7 & 8 and column 5, lines 45-column 6, line 3, temperature profiles determined from tests conducted to determine the effectiveness of the vertical header assembly including using an 82 gallon tank having a length to diameter ratio of about 2.3, but does not discuss further tests experimenting with other ratios. A person having ordinary skill in the art would have found it obvious to try a number of length to diameter ratios choosing from a finite number of identified solutions including those aspect ratios of tank height to diameter in the range of 2.0 to less than 1.2 as claimed by the applicant to appropriate size the tank and heating systems with a reasonable expectation of success.

Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY A WILSON whose telephone number is (571)272-4882.  The examiner can normally be reached on M-F; 7:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GREGORY A WILSON/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        July 29, 2021